IN THE
                          TENTH COURT OF APPEALS


                                 No. 10-16-00286-CR

                          IN RE JUSTIN S. MATTHEWS


                                 Original Proceeding


                         MEMORANDUM OPINION


       Justin S. Matthews’s petition for writ of mandamus was filed on September 2, 2016.

In his petition, Matthews complains about the trial court’s failure to rule on a motion,

specifically “Defendant’s First Motion for Appointment of Counsel for Habeas Corpus.”

Since the filing of the petition, the trial court has denied Matthews’s motion.

       Accordingly, Matthews’s petition for writ of mandamus is dismissed as moot.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed as moot
Opinion delivered and filed September 28, 2016
Do not publish
[OT06]